--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1

--------------------------------------------------------------------------------

Bank Of Ireland, Business Banking

--------------------------------------------------------------------------------



Private and Confidential


Our Ref: LS/901634/842750 / 05W1749043


Date: 22nd November 2005
Business Banking: Athlone, Co Westmeath
Branch: Church Street, Athlone
The Secretary
Utah Medical Products Limited
7043 South 300 West
Midvale
Utah 84047
USA


Re: Utah Medical Products Limited


Dear Sir/Madam,


I am pleased to advise you that, subject to the terms and conditions outlined
below and in the attached appendix dated the 22st November 2005 which is deemed
to form part of this Offer Letter, Bank of Ireland will make available to Utah
Medical Products Limited the following facilities:
 
Amount & Type of Facility
 

1.
€4,500,000 (four million, five hundred thousand euro) by way of Bank loan.





Purpose
 

 
1.
To facilitate repatriation of funds to US parent company under US Government tax
incentive scheme, Homeland Investment Act.





Interest Rate
 
The rate(s) set out in this Offer Letter are indicative only in respect of the
new facilities detailed and are subject to change between the date of this Offer
Letter and the actual drawdown of the facility. The actual rate will be
determined on drawdown and subsequent roll-over dates (if applicable) and as set
out in Clause 5 of the standard Terms and Conditions set out in the Appendix
hereto.



 
1.
The Interest Rate applicable is a fixed money market rate. Money market rates
are calculated by totalling the following:-
(A)
The Bank's Cost of Funds for the selected period. The actual rate will be
determined with reference to the market on the date of drawdown. If EURIBOR is
utilised the actual rate will be determined with reference to the market two
days prior to drawdown
(B)
Cost of Liquidity (if applicable)
(C)
The Banks Fixed Margin of .7% per annum. Any break costs incurred in amending a
fixed rate will be borne by the borrower. While the actual rate will be
determined at date of drawdown, indicative all inclusive rates for a number of
fixed interest periods are as follows:-
3 Months: 3.17%        6 Months: 3.32%        12 Months: 3.52% 




--------------------------------------------------------------------------------






 
Terms of Facilities and Repayment
 
Exact repayments will be determined on date of drawdown based on the interest
rate then prevailing.



 
1.
The Commercial Mortgage is repayable over 120 months by way of monthly
repayments of €44,519.14, commencing one month from drawdown. This repayment
figure is quoted for information purposes only and is based on the 12-month
indicative fixed rate interest rate quoted above. The actual repayment figure
will be determined on the date of drawdown by reference to the interest rate
then applying for the selected period.





Arrangement Fee
 
Following our negotiations, the arrangement fee for this facility is waived.


Security
 
Any security held now, or at any future time, shall be security for all the
liabilities present and future howsoever arising, of the Borrower to the Bank.
Security currently held, and/or that required for the above facility(ies) is as
listed below:


SECURITY HELD
 
No security held.




ADDITIONAL SECURITY REQUIRED
 
·
Letter of Guarantee from US Bank National Association, Seattle guaranteeing the
Borrower's liabilities in the amount of €4,500,000 in respect of principal
together with interest and costs accrued thereon.





Legal and Other Fees:


It is understood that any Legal or other Fees, including Valuation Fees incurred
in perfecting the Security or any other requirements will be payable by the
borrower whether or not any funds are advanced.


Conditions Precedent to Drawdown
In addition to the Conditions Precedent to drawdown, contained in the Appendix,
the Bank shall not be obliged to allow any drawdown of the above facilities
unless at the time of so doing, it is satisfied that:

 
1.
Security as outlined above to be in place in a manner acceptable to the Bank and
its Legal Advisors prior to drawdown of the facility.




 
2.
The Borrower's Auditors/Accountants to confirm to the Bank, prior to drawdown,
that :

 
i)
Tax affairs under all headings are in order and

 
ii)
The Company’s is eligible to avail of the Homeland Investment Act to the extent
of the loan.




 
3.
Security to be to the satisfaction of Global Markets and the Bank’s solicitor or
solicitors nominated by them.



Standard Terms and Conditions


If there is any conflict between the terms of this Offer Letter and the attached
Standard Terms and Conditions, the terms of this Offer Letter will prevail.



--------------------------------------------------------------------------------






Covenants
By acceptance of the facilities as detailed above, [and without prejudice to the
demand nature of the Facility] the Borrower undertakes that during their
continuance and until all amounts outstanding have been repaid:

 
1.
To comply with all covenants, undertakings and provisions set out in the
attached appendix.




 
2.
Any financial information that the Bank may reasonably require from time to time
to be supplied to the Bank.



Review Date
Irrespective of the term of the facilities, the Bank will normally review the
facilities at least annually to assess the ongoing viability of the proposition
and the underlying Business. In some circumstances, the Bank may set review
dates, at its discretion, on a more frequent basis.
 
Unless circumstances change warranting an earlier review, the above facilities
will be formally reviewed again by 30th June 2006. However, if I can be of any
assistance at any stage in the intervening period, please do not hesitate to
contact me.
 
 
Acceptance
 
In order to signify your acceptance of the foregoing facilities on the terms and
conditions outlined above and in the attached appendix, the duplicate letter
should be accepted on behalf of Utah Medical Products Limited and returned to
this office within 21 days of the date hereof.
 
This offer will remain valid for 90 days from the date of this letter, after
which date this offer shall lapse without any liability or commitment on our
part.


 
Yours faithfully
 
_________________________________
Dermot Horan
Business Manager




FORM OF ACCEPTANCE
I/We have read and agree to be bound by and fully accept all of the terms and
conditions contained in this Offer Letter and in the appendix to this Offer
Letter. Accepted for and on behalf of Utah Medical Products Limited pursuant to
a resolution of the Board of Directors


dated the
0
6
(day of)
1
2
(month)
2
0
0
5
(year).




 
/s/ Kevin L. Cornwell                          
DATE
0
6
1
2
2
0
0
5
Authorised Signatory
   
D
D
M
M
Y
Y
Y
Y
 
/s/ Paul O. Richins                               
DATE
0
6
1
2
2
0
0
5
Authorised Signatory
   
D
D
M
M
Y
Y
Y
Y



 
 
 
 
 



--------------------------------------------------------------------------------




Appendix to Offer Letter Dated 5th December 2005 to Utah Medical Products
Limited
 


TERMS AND CONDITIONS
 
DEFINITIONS
 
Associate is defined as a company in which any member of the Group holds, or may
in the future hold, more then twenty per cent, but not exceeding fifty per cent,
of the issued voting share capital.
 
Bank means The Governor and Company of the Bank of Ireland, otherwise referred
to as Bank of Ireland.
 
Bank Debt is defined as a monetary obligation to any financial institution
whatsoever.
 
Business Day is defined as any day on which Banks are generally open for
business in Ireland.
 
Environmental Law means all circulars, codes of practice, guidance notices,
legislation orders or regulations, including statutory modifications and
re-enactments thereof, concerning the protection of the environment and the
control of pollution, whether or not having the force of law, and whether
imposed in Ireland, or by an association, community, federation, or other
organisation of which Ireland is a member.
 
Environmental Licence means any approval, authorisation, consent, licence or
permit required by Environmental Law.
 
Group is defined as all those bodies corporate which are Subsidiary or Associate
companies of the Borrower or the Borrower’s ultimate Holding Company (if any),
and a member of the Group shall be construed accordingly.
 
Holding Company is defined in Section 155 of the Companies Act 1963, or
analogous provisions of law.
 
Liquidity means such additional percentage rate as the Bank shall determine to
be necessary to compensate the Bank for the cost to the Bank during the term of
the facility of funding, or maintaining a facility, in the relevant amount by
reason of the Liquidity Requirement relative to such period.
 
Liquidity Requirement means any liquidity, reserve ratio, special deposit or
similar requirement (or other requirement having the same or similar purpose) of
any Regulatory Authority, whether or not having the force of law with which the
Bank has complied.
 
Regulatory Authority includes the European Central Bank, the Irish Financial
Services Regulatory Authority, the Revenue Commissioners and any other
regulatory authority in or of Ireland or any federation, community, association
or organisation of which Ireland shall be a member and any regulatory authority
of any place from which the Bank obtains resources for funding or maintaining a
facility in the relevant amount.
 
Subsidiary is defined in Section 155 of the Companies Act 1963, or analogous
provisions of law.
 
Any reference in this appendix to the Offer Letter includes a reference to the
Offer Letter bearing the above date and this appendix.
 
 
1. Conditions precedent to drawdown
 
The Bank will not be obliged to perform its obligations under this Offer Letter,
unless at the time of so doing it is, in its absolute discretion satisfied that:
 

(i)
Security/drawdown requirements as outlined herein, have been completed and
executed in a form, or manner and content acceptable to the Bank and its legal
advisers.

 

(ii)
No material adverse change has occurred in the Borrower’s business, undertaking,
assets or financial condition since the date of its latest Annual Accounts as
provided to the Bank.

 

(iii)
That the Offer Letter has been duly executed by the Borrower(s).

 

 
 

--------------------------------------------------------------------------------

 



 
2. Representations and Warranties
 
The Borrower hereby represents and warrants to the Bank that:
 

(i)
The execution and delivery of this Offer Letter will not contravene its
Memorandum and Articles of Association nor any agreement indenture or other
instrument, which is binding upon it, or any member of the Group.

 

(ii)
Neither it nor any member of the Group is engaged nor about to engage in any
litigation or arbitration of any material importance and to the best of the
knowledge information and belief of the Borrower no such litigation or
arbitration is pending or threatened against it or any members of the Group.

 

(iii)
It has, and each member of the Group has complied with all directives, laws,
orders, regulations, statutes, statutory instruments or other requirements
howsoever arising.

 
On each drawing and rollover of facilities referred to in the Offer Letter, the
Representations and Warranties outlined above are deemed to be repeated.
 
 
3. Security
 
Any security held now, or at any future time, shall be security for all
liabilities of the Borrower to the Bank.
 
By acceptance of this Offer Letter the Borrower agrees and acknowledges that the
security listed in the Offer Letter (whether as security held or as security
required or otherwise described) shall be security for all monies, obligations
and liabilities, actual or contingent which now or at any time shall become due
or owing by the Borrower to the Bank on any account or accounts or in any manner
whatsoever whether on foot of bills of exchange, promissory notes, loans,
credits, advances, leasing, guarantees, indemnities, interest commission,
discount liability in connection with foreign exchange transactions, Bank
charges and expenses or otherwise howsoever and whether the Borrower shall be
liable therefore alone or jointly with any other person or persons as principal
or surety and whether such amounts owing be in respect of principal, interest or
otherwise. Accordingly, the list of security held and security required or
security otherwise described as set out in the Offer Letter is deemed to be
incorporated in every Facility Letter or other agreement concerning the
indebtedness of the Borrower to the Bank which has been entered or shall be
entered into between the Borrower and the Bank from time to time and is deemed
to be required as security for the indebtedness of the subject thereof. The
foregoing two sentences are without prejudice to the terms and conditions of the
security listed in the Offer Letter and to the Bank’s rights and remedies
thereunder or otherwise.
 
 
4. Joint Borrowings
 
Where an advance is granted in a personal capacity, to two or more persons, the
liability to the Bank shall be joint and several. Where the expression “the
Borrower” refers to two or more persons, these terms and conditions shall be
construed as if they were in the plural mutatis mutandis and the covenants and
agreements on the part of the Borrower shall have effect as if they were joint
and several covenants and agreements by such persons.
 
 
5. Interest
 

(i)
Bank of Ireland Rates:

 
The rate(s) set out in this Offer Letter, whether fixed or variable will be
determined by the Bank by reference to the Borrower’s category, term, purpose
and security proposed for the facility. Fixed rates are rates fixed for a period
in excess of one year, determined on the date of original drawdown.
 
- Variable
 

 
 

--------------------------------------------------------------------------------

 

 
On a rate change occurring in the Bank of Ireland Variable Rates, (whether Prime
or otherwise), the new rate will automatically apply to the facility as and from
the date of such change and the Bank will give details thereof to the Borrower
in the statement which issues following such rate changes.
 
- Fixed
 
Any fixed rate quoted is the prevailing fixed rate as of the date of offer. Due
to possible fluctuations in interest rates, the Bank cannot guarantee that the
said fixed rate will apply on drawdown. This being the case, the Borrower can
decide to accept the fixed rate applying on the date of drawdown or take a
variable rate. At the end of a fixed rate period, the Borrower may request the
Bank to provide a further fixed rate period, based on the then existing fixed
rate or may revert to the normal variable rate.
 
However, the provision of any further fixed rate period from time to time, or
any conversion referred to in Clause 6 (2)(b) hereof, will be at the sole
discretion of the Bank. If no further fixed rate period is granted at the end of
any particular fixed rate term, the facility will revert to a variable rate.
Either way, the new rate applying will be notified to the customer.
 
On occasion, the Bank, on request, will quote fixed rates which are tied to the
money markets. These should be viewed as Market Related Loans for the purpose of
liquidity costs, margins, drawdown and rollover procedures. The Cost of Funds
will be agreed with the customer on an individual basis prior to drawdown.
 

(ii)
Market Related Rates

 
These are Market Related Rates and are fixed for periods not exceeding 12
months. The Mai Related Rate(s) set out in this Offer Letter will be determined
by the Bank, with reference to three components:
 

(la)
Cost of Funds

 
The rate determined by the Bank on the date of drawdown and calculated by
reference to the rate at which the Bank can borrow money on the Euro Interbank
Market, for a period corresponding to the relevant interest rate period. The
interest rate will be set on the date of drawdown and shall be reset on the
first day of each interest rate period.
 
OR
 

(1b)
EURIBOR

 
The rate determined by the Bank, two Rate Fixing Days prior to drawdown and
calculated by reference to the rate at which Euro Jnterbank term deposits,
(quoted for spot value on an adjusted 365 day count basis, for a period
corresponding to the relevant interest rate period) are being offered within the
EMU zone, by one prime bank to another at 11.00 am. (Brussels time).
 
Euribor will be quoted to the Bank on a 360 day count basis, adjusted to a 365
day count to take account of existing market practice in Ireland. The amount of
interest will vary only to the extent of differences attributable to rounding,
when the rate is adjusted from 360 to 365 days.
 
Euribor can be availed of on any Rate Fixing Day. Rate Fixing Day means any day
on which banks are open for general business in Ireland and ‘Target’ is
operating. ‘Target’ means the ‘Trans European Automated Real-Time Gross
Settlement Express Transfer’ System to facilitate, inter alia, large value
inter-bank same day payments, which is scheduled to operate every day excluding
Saturdays, Sundays, Christmas Day, 26th December, New Year’s Day, Good Friday,
Easter Monday and 1st May.
 

(2)
Liquidity Costs /Reserve Asset Cost

 
Such additional percentage rate as the Bank shall determine to be necessary to
compensate the Bank, for the cost to the Bank, during the period of the
facility, of funding or maintaining a facility in the relevant amount, by reason
of the Reserve Asset Requirement relative to such period. Reserve Asset
Requirement means any liquidity, reserve ratio, special deposit or similar
requirement (or other requirement having the same or similar purpose) of any
Regulatory Authority, whether or not having the force of Law with which the Bank
has complied.
 

 
 

--------------------------------------------------------------------------------

 



 

(3)
Bank Lending Margin

 
The margin is as stated earlier in this Offer Letter. Such margin may be
increased at any time, at the discretion of the Bank, if, in the opinion of the
Bank, there is an Event of Default or failure to complete and deliver security
in the form specified in this Offer Letter or where the Bank has permitted
drawdown without satisfaction of Conditions precedent in this Offer Letter. Such
increase in margin will be notified to the Borrower in writing and will be
effective from the date specified therein.
 
Market Related Drawdown/Rollover Procedures
 
Drawdowns and rollovers of facilities may only be accommodated on a Business
Day. For a facility which will be determined, inter alia, by reference to
Euribor, the Bank must be advised on a Business Day, which is two Rate Fixing
Days prior to date of the proposed drawdown. For all other facilities, the Bank
may be advised on the day of drawdown.
 
All facilities based on Market Related Rates are subject to interest rate period
determined on the date of original drawdown or such other period (i.e. 1, 3, 6
or 12 months), as may be agreed between Banker and Borrower.
 
On the termination of the original interest rate period and all subsequent
interest rate periods determined, unless the Bank is contacted by the Borrower
in accordance with these provisions, the Bank will rollover the facility for the
same interest rate period, as originally determined, at the prevailing interest
rate on the date of rollover, for the relevant interest period.
 
In the case of a rate being determined, inter alia, by reference to Euribor, the
rate applicable will be set two Rate Fixing Days prior to rollover.
 
The Borrower will be notified in writing of the new interest rate and next
rollover date.
 
Calculation of Interest and Conversions
 
For all facilities set out in this Offer Letter, the Bank will determine the
rate of interest. Interest will be calculated and accrued daily on the basis of
a 365 day count and be computed and payable by the Borrower on the daily balance
outstanding (after adjustment is made for items in the course of collection) on
the facility and shall be compoundable at such quarterly or other periodic rests
as the Bank, in its absolute discretion, shall determine and in accordance with
the Bank’s practice for accounts, from time to time.
 
For all facilities subject to a repayment schedule, any variation in the
interest rate (whether arising because of an adjustment of interest rates, as
between one fixed rate period and another fixed rate period or otherwise) may be
accommodated at the discretion of the Bank by way of:
 

(a)
an adjustment to the amount of the repayments during the remaining period of the
facility:

 
or
 

(b)
an adjustment of the number of repayments within the remaining period of the
facility:

 
or
 

(c)
an adjustment in the amount of the final repayment.

 
If no such adjustment is made, repayments will continue until the facility,
together with interest, is repaid notwithstanding that this may alter the period
originally envisaged.
 
As and when it is considered necessary or desirable, the Bank will make such
adjustments, amendments or variations to the terms of this letter as it
considers appropriate, due to the impact of the third stage of EMU and any
consequent changes in market practices, so as to put the Bank in the same
position, as far as possible, as it would have been in if no such event had
occurred.
 
Change in the Method of Calculation of Interest for all facilities set out in
this Offer Letter
 
The method for calculating interest and the interest rate may be changed in
respect of all facilities from time to time at the Bank’s absolute discretion,
whether to take account of a change in prevailing market conventions in Ireland
or otherwise. In the event of such change occurring during the continuance of
this facility, the Bank will give to the Borrower one month’s prior notice that
such change is to take place with effect from the date of expiry of such notice.
 

 
 

--------------------------------------------------------------------------------

 



 

6.
Early Repayment

 

(1)
Variable Rates

 
Repayments in excess of those stated in this Offer Letter may be made at any
time during the term of a variable rate advance, without penalty.
 

(2a)
Fixed Rates/ Market Related Rates

 
Early repayments in minimum amounts of EUR10,000 or multiples thereof, are
allowed on market related and fixed rate facilities/loans, subject to the
provisions under ‘ Funding Sum’ clause below, and to the Borrower providing 3
Business days prior notice, in writing, to the Bank. Any such notice shall be
irrevocable and shall oblige the Borrower to repay the amount, on the date
specified.
 
Early repayments will be applied in inverse order of maturity and amounts repaid
will not be available for redrawing.
 

(2b)
Funding Sum

 
There will be a funding sum payment by the Borrower in the event of:
 

 
·
early repayment in full

 

 
·
partial early repayment(s)

 

 
·
conversion to a variable interest rate

 

 
·
conversion to another fixed interest rate, within the initial fixed rate period
or any further fixed rate period

 

 
·
failure to drawdown a facility for which the rate has been booked with the Bank
in advance

 
The funding sum will be the amount calculated by the Bank of all losses, costs
and expenses arising from such events. A certificate of an officer of the Bank
as to the amount of the funding sum shall be conclusive in the absence of
manifest error.
 
 
7A. Interest Surcharges
 
1.    The facility must operate within an authorised credit limit. Where
overdrafts occur without prior authorisation or are not repaid when demanded, or
in the event of excesses over the authorised credit limit amounts, such
unauthorised overdrafts or excesses or unpaid amounts are subject to an
additional interest charge at the rate of 0.75% per month or part of a month
(i.e. 9% per annum) subject to a minimum charge of €2.54 per month in addition
to the relevant interest charge to accrue both before and after any judgment, as
appropriate. Any such additional interest charge will apply to the amount and
for the period of such unauthorised overdrafts or excesses and will apply to
unpaid amounts from the period when due until payment and shall be charged to
the Customer’s accounts and payable at the same time, in the same manner as the
relevant interest charge, currently quarterly. The above-mentioned rate or
minimum amount may at any time and from time to time be changed by the Bank at
its absolute discretion, subject to prior approval of the relevant regulatory
authority. Additionally, where excesses occur, the Bank may, at its discretion
alter the amount, which is subject to an additional interest charge. In the
event of any such change or alteration occurring during the continuance of the
Facility, the Bank will give the Customer a minimum of one month’s prior notice
that such change or alteration is to take place. Any such additional interest
charge is Intended to constitute liquidated damages to the Bank including
compensation for its increased administrative and related general costs
occasioned by such unauthorised overdrafts or excesses occurring on the part of
the Customer or non-payment when due. Notice under this clause may be given by
the Bank to the Customer by any means that the Bank considers reasonable.
 

 
 

--------------------------------------------------------------------------------

 



 
2.    A basic requirement is that an overdraft must revert to credit for at
least 30 days in all, whether consecutively or otherwise, during the 12 month
period from either the date of sanction or from the date of any subsequent new
permission, if granted, and for any subsequent twelve month period. Where an
overdraft fails to meet the above requirement the interest rate is revised and a
higher rate will be charged once for that 12 month period retrospectively. The
higher rate will consist of the then applicable interest rate plus 0.5% per
annum of the average full overdraft balance which is applied at the following
quarters interest posting. The above- mentioned rate may at any time and from
time to time be changed by the Bank at its absolute discretion subject to prior
approval of the relevant regulatory authority.
 
3.    Any and all amounts owing by the Borrower to the Bank from time to time
under any overdraft facility whether listed in the Offer Letter or not shall be
repayable on the Bank’s demand at any time and the Bank shall be entitled to
cancel its commitment to lend to the Borrower or to honour an instruction of the
Borrower in relation to any such overdraft facility by such demand.
 


7B. Interest Set Off
 
Should the Bank agree to a formal set off arrangement for interest purposes
between two or more current accounts, a 1% per annum charge (unless otherwise
specified) is payable on the current account balances set off. Interest set off
is charged to the Borrower’s account and payable at the same time and in the
same manner as the normal interest charge.
 
 
7C. Referral Item Fees
 
Any debit or cheques that cause an account to exceed its approved limit is/are
subject to a referral item fee of €4.63 (currently) per item.
 
Legal & Other Charges
 
The Borrower shall pay to the Bank on demand, all legal charges and other costs
and expenses in addition to any stamp duty or any other duty or out- of-pocket
expenses incurred by the Bank, in connection with the preparation, negotiation,
execution, enforcement and realisation of the facility(ies) or any security held
from time to time. The Borrower hereby authorises the Bank to debit any accounts
with the Bank or with any other Bank or financial institution in the name of the
Borrower with any and all of the foregoing amounts, as they arise from time to
time.
 
Any survey or valuation fees will be the responsibility of the Borrower.
 


8. Covenants
 
8.1 The Companies Act 1990 (“the Act”)
 

(a)
Where the Borrower is a limited company, the following covenants will apply:

 

i.
The Borrower will notify the Bank if restrictions are imposed on any of its
shares, pursuant to any section of the Act.

 

ii.
The Borrower will notify the Bank of any report made by any inspectors, arising
from an investigation of the Borrower or its ownership and will provide a copy
of the report, if one has been supplied to the Borrower.

 

iii.
The Borrower will notify the Bank if any Disclosure Order is made, relating to
any shares or debentures in the Borrower’s name, pursuant to the provisions of
the Act.

 

iv.
The Borrower will notify the Bank if any director has been the subject of a
Declaration Order or a Disqualification Order.

 

 
 

--------------------------------------------------------------------------------

 



 

(b)
If shares (“The Shares”) in a company are being taken as security, the following
covenants will apply:

 

i.
The Borrower will notify the Bank if any restrictions are imposed on the Shares
which it holds by way of security, pursuant to any provisions of the Act.

 

ii.
The Borrower will notify the Bank and the PLC in which the Shares are held if,
during the duration of the facility, the interest of the Borrower in the Shares
of the PLC, at any time equals or exceeds 5% of any class of shares in the PLC
carrying the rights to vote at general meetings.

 

iii.
The Borrower will comply with any notice served on him by the PLC to furnish
information relating to the Shares of the PLC and to notify the Bank if any such
notice has been served on him.

 
 
8.2 Environmental Covenant
 
The Borrower covenants with the Bank that it will obtain all requisite
environmental licences, within the meaning of the Environmental Protection
Agency Act 1992 as amended, or analogous legislation, and will comply with the
terms of all such licences and all other environmental law, concerning the
protection of human health or the environment or the conditions of the work
place or the generation, transportation, storage or disposal of dangerous
substances.
 
The Borrower will notify the Bank of all communications received in respect of
any modification, suspension or revocation of any environmental licence
applicable to it and/or any alleged breach of any Environmental Law.
 
 
8.3 Environmental Indemnity
 
The Borrower hereby indemnifies the Bank against any costs or expenses suffered
or incurred, which arise by virtue of an act or alleged breach of the
Environmental Protection Agency Act 1992 as amended, or analogous legislation or
other applicable environmental law concerning the protection of human health or
the environment or the conditions of the work place or the generation,
transportation, storage or disposal of dangerous substances.
 
 

9.
Indemnity

 
By acceptance of this Offer Letter, the Borrower agrees to indemnify the Bank
against any liability which might accrue to the Bank for Capital Gains Tax under
the terms of Section 56 of the Finance Act 1983, as the same may be amended or
varied from time to time.
 
The Borrower hereby fully indemnifies the Bank from and against:
 
(i) all unpaid commission, fees, interest, charges (including legal charges),
losses, costs and expenses payable in respect of the Borrowers liabilities
together with any funding fees, broken funding costs, damages, liabilities or
any other amount due or to become due under this Offer Letter and
 
(ii) any liabilities in connection with interest and foreign exchange
transactions or any liability in connection with interest and currency hedging
and swap agreements, forward rate agreements, interest and currency futures or
options, interest rate caps, interest rate floors, interest rate collars, gilt
and cash options and any other forms of financial instruments which may be
incurred by the Bank in respect of the Borrower’s liabilities under this Offer
Letter arising out of any Event of Default or any drawdown, rollover or
repayment/early repayment of the facilities under this Offer Letter or otherwise
in connection with these facilities or the security in respect of these
facilities or which may be incurred in liquidating or deploying deposits from
third parties acquired to make, maintain or fund the facility/facilities (or any
part of it/them).
 

 
 

--------------------------------------------------------------------------------

 



 
10. Events of Default
 
Notwithstanding the demand nature of certain facilities, Bank of Ireland
reserves the right to terminate its commitment to transact business hereunder
and to call for the immediate early repayment of all outstandings on the
occurrence of any Event of Default, unless such Event of Default has been waived
in writing by the Bank.
 
The following will constitute an Event of Default:
 

i.
The breach of any covenant, condition, or term outlined herein (ifany), or in
associated documentation.

 

ii.
If the Borrower defaults in the payment of any principal, interest, or other
amount payable hereunder when due.

 

iii.
The death or bankruptcy of the Borrower (if the Borrower is an individual).

 

iv.
If any security over the assets of the Borrower or part thereof, becomes
enforceable, whether or not the security-holder thereof takes any steps to
enforce the same.

 

v.
If the Borrower, or any member of the Group, stops, or threatens to stop,
payment to its creditors, or ceases, or threatens to cease to carry on its
business, or any part thereof, or changes the nature of its business, or any
part thereof, which is material to the Borrower and/or any member of the Group.

 

vi.
If an Order is made or an effective resolution is passed for the winding up of
the Borrower or any member of the Group, other than for the purpose of
amalgamation or reconstruction, the terms of which have been agreed by the Bank.

 

vii.
If a Receiver is appointed over any of the assets of the Borrower or any member
of the Group.

 

viii.
If a petition is presented before any competent court, or an Order made, or a
notice published or issued by any competent court or any analogous proceeding,
or any action whatsoever is taken for the appointment of an Administrator, an
Administrative Receiver, an Examiner, a Liquidator, a Receiver, a Trustee or any
similar Officer to the Borrower or any related Company or any member of the
Group, or over all or a substantial part of the assets of any Related Company. A
Related Company will have the meaning ascribed to it in Section 4 (5) of the
Companies (Amendment) Act 1990.

 

ix.
If a petition is presented for the winding up of the Borrower or any member of
the Group by the appropriate Minister, on foot of an investigation, or where a
Court decides to make an Order for the winding up of the Borrower or any member
of the Group, under the provisions of the Companies Act 1990.

 

x.
If, in the opinion of the Bank, there occurs any material adverse change in the
Borrower’s business, undertaking, assets or financial condition.

 

xi.
If it becomes impossible or unlawful for the Borrower or the provider of
security, to comply with or fulfil any of its obligations in this letter, or for
the Bank to exercise any of its rights or powers.

 

xii.
If a guarantee, indemnity or letter of credit, which is being relied upon by the
Bank ceases, for any reason, to be in full force or effect or if a party
providing such a guarantee, indemnity or letter of credit notifies or purports
to notify the Bank of his, her or its intention to terminate his, her or its
liability thereunder.

 

xiii.
If any provision of this letter is, or becomes invalid or unenforceable.

 

xiv.
If the Bank becomes aware that restrictions have been imposed on any shares of
the Borrower, pursuant to the provisions of the Companies Act 1990.

 

xv.
If a Disclosure Order is made, which relates to any shares or debentures of the
Borrower, pursuant to the provisions of the Companies Act 1990.

 

xvi.
If a Declaration Order or a Disqualification Order is made under the Companies
Act 1990, affecting a Director of the Borrower.

 

xvii.
If the Borrower does not comply with all licenses necessary for the conduct of
his/her/its business in a lawful manner, and without prejudice to the generality
of the foregoing, all applicable Environmental Laws or Environmental Licences
and that non-compliance has, in the opinion of the Bank, a material adverse
affect on its financial condition or on its ability to perform its obligations
under this letter.

 

 
 

--------------------------------------------------------------------------------

 



 

xviii.
If any indebtedness or obligation of the Borrower, or any member of the Group
responsible for the repayment of any part of Bank debt, becomes due and payable
prior to the specified due date, as a result of any default thereunder or is
otherwise not paid when due.

 

xix.
If any event similar or analogous to those set in paragraphs (i) to (xviii)
occurs which affects a person providing a guarantee, indemnity or letter of
credit relied upon by the Bank.

 


 
11. European Investment Bank Funding
 
Where any part of the above facilities has been funded by way of advance from
the European Investment Bank (“EIB”) to the Bank:-
 

1.
The Borrower shall use the facility exclusively for the purpose outlined above

 

2.
The Borrower shall from time to time permit persons appointed by the EIB to
inspect sites, installations and works on which any part of the facilities
provided herein have been expended and will provide such persons with all the
necessary information and assistance for the purposes of their inspection.

 

3.
The Borrower shall comply with any Environmental Law

 

4.
The Borrower shall confirm to the Bank that the Borrower is not a defendant in
proceedings brought by the European Commission

 
 
12. No Assignment
 
The Company shall not be entitled to assign the benefit of this Offer Letter.
 
The Bank shall be entitled to transfer and/or assign the benefit of this Offer
Letter and the benefit of the security outlined in this Offer Letter to any
subsidiary of the Bank or any other Bank or company. This Offer Letter shall
enure to the benefit of the successors, transferees and assigns of the Bank.
 
 
13. Disclosure of Information
 
The Bank may make appropriate enquiries in relation to and arising from the
offer and may disclose information relating to the facilities to any credit
reference bureau or agency.
 
The Bank is hereby authorised to disclose information relating to the facilities
or any security held to any person acting as agent of the Bank in connection
with the facilities or any such security held.
 
The Borrower irrevocably authorises and consents to any future transfer or
assignment of the debt and any security held, as part of a loan transfer and
securitisation scheme or otherwise and to the disclosure of any information
relating to the debt and any security held to the transferee, assignee or other
party, whether in connection with a loan transfer or securitisation scheme or
any other type of transfer or assignment.
 
To the extent that any of the information referred to in the foregoing
paragraphs constitutes personal data, within the meaning of the Data Protection
Act 1988 as amended, the Borrower agrees that the foregoing authorisations shall
constitute appropriate consent for the purposes of the Data Protection Act 1988
as amended.
 
 
14. Notice Provisions
 
Any notice or demand to be given hereunder shall be in writing and shall be
deemed duly given, upon being left at the Borrower’s last known address or
registered office or place of business or 48 hours after having been posted by
pre-paid post to the Borrower at the Borrower’s last known address or registered
office or place of business.
 

 
 

--------------------------------------------------------------------------------

 



15. Law and Jurisdiction
 
This Offer Letter shall be governed by and construed in accordance with the laws
of Ireland.
 
The Borrower hereby irrevocably submits to the jurisdiction of the Courts in
Ireland for all purposes of the Offer Letter.
 
The Borrower irrevocably agrees that nothing herein shall preclude the right to
bring proceedings in any other Court of competent jurisdiction as the Bank may
elect and that legal proceedings in any one or more jurisdiction shall not
prejudice legal proceedings in any other jurisdiction.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------